DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Note
This is a Non-Final Detailed Action in response to application filed on 20 November 2020. The present application claims 1-19, submitted on 20 November 2020 are pending.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 14 recites the limitation "the nail shaft" in line 02.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-19 are rejected under 35 U.S.C. 103 as being unpatentable over Kott (U.S. Patent No. 8,490,275) in view of Frank (U.S. Patent No. 8,496,419).
Regarding claim 1, Kott discloses (see Figure 1) a method for inserting a nail (3) into at least one component part (8), the nail (3) having a nail head, a nail shank and a nail tip, the method comprises: arranging the at least one component part (8; see Column 3, line 21-28); positioning the nail (3); and driving-in the nail (3) including (i) applying a force to the nail (3) in the direction of the at least one component part (8) such that the nail (3) is pressed into the at least one component part (see Column 3, line 38-49), and (ii) coupling vibrations to the nail (3) during the step of applying a force to the nail (see Column 3, line 54-64).
Kott discloses all of the elements of the current invention as stated above except for the explicit disclosure of a nail comprising multiparts.
Frank discloses (see Figure 1 & Figure 15) a rivet (4) (the Examiner has interpreted the rivet disclosed by Frank to be the equivalent to Applicants claimed nail) that consists of a plurality of engaging portions (2; 35) arranged for piercing and securing at least one component (see Column 4, line 01-02).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the applicant's claimed invention, to have modified prior art Kott to incorporate the disclosure of Frank to utilized the described multipart rivet. Doing so would enabled the bonding of multiple component parts.
Regarding claims 2-5, Kott discloses (see Figure 1) wherein the vibrations are generated as ultrasonic vibrations (see Column 2, line 46-59); wherein the vibrations are coupled to the nail (3) in a longitudinal direction (see Figure 1); wherein the vibrations are generated at a frequency of between 10 kHz and 100 kHz (see Column 2, line 46-59); wherein the nail (3) is pressed into the at least one component part by a tool (1) that applies a force to the nail (3) and sets the nail into vibration (see Column 3, line 20-31).
Regarding claim 6-10, Frank discloses (see Figure 2 and Figure 15) wherein the nail (1) has a plurality of mutually engaging functional portions (2; 9; 35); wherein the plurality of mutually engaging functional portions (2; 9; 35) engage in each other in a separable manner by a positive or non-positive plug-in connection (see Column 3, line 30-47); wherein the positive or non-positive plug-in connection includes: a male part having an outwardly facing contact geometry, and a female part having an inwardly facing contact opening see Column 3, line 30-47); wherein at least one of the plurality of mutually engaging functional portions (2; 9; 35) includes a fastening functional portion (5); and wherein at least one of the plurality of mutually engaging functional portions (2; 9; 35) includes a lengthening functional portion (see Abstract). 
Regarding claim 11-15, Frank discloses (see Figure 2 and Figure 15) wherein at least one of the plurality of mutually engaging functional portions (2; 9; 35) includes a punching tool (35) having a nail tip (see Column 3, line 30-39); wherein the punching tool (35) is reusable (see Column 5, line 37-44); wherein the punching tool (35) is made of a high-strength material so as to facilitate cutting through the component parts (see Column 3, line 45-48); wherein the punching tool (35) possesses a slot (7) defined in the nail tip (35) so that the slot (7) is positioned away from the nail shaft (4); and wherein the nail shank (2) has a surface structure which anchors itself in the at least one component part when the nail (1) is inserted into the at least one component part (see Column 5, line 45-48).
Regarding claims 16 & 17, Kott disclose (see Figure 1) wherein the vibrations are generated by an ultrasonic generator (see Column 2, line 23-25); wherein the vibrations are generated at a frequency of between 15 kHz and 50 kHz (see Column 2, line 46-59).
Regarding claims 18 & 19, Frank discloses (see Figure 2 and Figure 15) wherein the fastening functional portion (2; 9; 35) includes a part of the nail shank (2) and wherein the lengthening functional portion (9) includes a part of the nail shank (2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XAVIER A MADISON whose telephone number is (571)272-7786. The examiner can normally be reached M-F 8:30 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XAVIER A MADISON/Examiner, Art Unit 3731                                                                                                                                                                                             
/ROBERT F LONG/Primary Examiner, Art Unit 3731